FOR IMMEDIATE RELEASE For additional information please contact: Investor Relations Adrian de los Santos IR@axtel.com.mx San Pedro Garza Garcia, Mexico, April 30, 2008 - Axtel, S.A.B. de C.V. (“AXTEL”), a leading Mexican fixed-line integrated telecommunications company, announced today its unaudited first quarter results ended March 31, 2008(1). Highlights: v AXTEL’s share buy-back program for up to Ps. 440 million was approved at the Company’s Annual Shareholder’s meeting. v In February 2008, AXTELCPO became part of the IPC Index formed by the 35 most active stocks of the Mexican Stock Exchange. The increased liquidity of our stock continued in the first quarter, reaching the 17th position within the most active stocks in the Mexican Stock Exchange. (8) v During the first quarter, AXTEL was certified as a Socially Responsible Company, an award given by the Mexican Center for Philanthropy (CEMEFI). This distinction acknowledges performance in areas such as environmental protection, corporate ethics, community support and quality of life inside the Company. Revenues from operations Revenues from operations totaled Ps. 2,847.4 million in the first quarter of year 2008 from Ps. 3,005.5 million for the same period in 2007, a decrease of Ps. 158.1 million, or -5%. Revenues from operations totaled Ps. 12,032.5 million in the twelve-month period ended March 31, 2008, compared to Ps. 8,274.9 million in the same period in 2007, an increase of Ps. 3,757.6 million, or 45%. Sources of Revenues Local services. Local service revenues contributed with 45% of total revenues during the first quarter, compared with 43% in the first quarter of 2007, totaling Ps. 1,291.2 million for the three-month period ending on March 31, 2008, representing a 1% increase compared to the same quarter in 2007. During the quarter, monthly rents and cellular revenues increased 6% and 1%, respectively, offset by reduced measured service revenues as a result of seasonality (Easter Week holiday during year 2007 occurred in the second quarter). For the twelve-month period ended March 31, 2008, revenues from local services totaled Ps. 5,349.1 million, an annual increase of Ps. 739.1 million, or 16%, from Ps. 4,610.1 million recorded in the same period in 2007. Monthly rents, measured service and value-added services revenues represented 63% of local revenues during the twelve-month period ended March 31, 2008. Long distance services. Long distance service revenues totaled Ps. 332.0 million in the quarter ending March 31, 2008, compared to Ps. 402.7 million in the same quarter in 2007. During this period, our long-distance revenues per minute increased 9%, partially compensating the reduction in traffic volume resulting in a 18% reduction in revenues quarter-over-quarter. For the twelve month period ended March 31, 2008, long distance services grew to Ps. 1,461.5 million from Ps. 872.9 million registered in the same period in 2007, an increase of Ps. 588.6 million or 67%. Data & Network. Revenues from data and network revenues amounted to Ps. 618.9 million for the three-month period ended March 31, 2008, compared to Ps. 619.5 million in the same period in 2007, a marginal decrease of Ps. 0.6 million. Dedicated Internet and VPNs represented 89% of data & network revenues during the quarter. For the twelve month period ended March 31, 2008, data and network services revenues totaled Ps. 2,513.2 million from Ps. 1,018.0 million registered in the same period in 2007, an increase of Ps. 1,495.2 million. International traffic. In the first quarter of 2008, International traffic revenues declined Ps. 54.4 million or 19% versus same quarter of previous year. Reduced tariffs explain this variation. For the twelve month period ended March 31, 2008, international traffic revenues totaled Ps. 1,155.8 million from Ps. 727.2 million registered in the same period in 2007, an increase of Ps. 428.6 million or 59%. Other services. Revenue from other services represented 13% or Ps. 366.6 million of total revenues in the first quarter of 2008, compared to Ps. 411.5 million registered in the same period in 2007. The decline is mainly explained by less activation fees caused by the seasonality as well as reduced equipment sales compared with the same quarter of 2007. For the twelve month period ended March 31, 2008, other services revenues totaled Ps. 1,552.9 million from Ps. 1,046.7 million registered in the same period in 2007, an increase of Ps. 506.2 million. Consumption Local Calls. Local calls totaled 593.7 million in the three-month period ended March 31, 2008, a decrease of 6.5 million, or -1%, from 600.1 million recorded in the same period in 2007. The seasonality effect explain this marginal reduction. For the twelve month period ended March 31, 2008, local calls increased to 2,459.5 million from 2,116.9 million registered in the same period in 2007, an increase of 342.6 million calls or 16%. Cellular (“Calling Party Pays”). Minutes of use of calls completed to a cellular line amounted to 298.1 million in the three-month period ended March 31, 2008, compared to 252.0 million in the same period in 2007, an 18% improvement equivalent to 46.1 million minutes. For the twelve month period ended March 31, 2008, cellular minutes grew 286.8 million, or 33%, from 858.0 million registered in the twelve-month period ended March 31, 2007, to 1,144.8 million in the same period in 2008. Long distance.
